NICHOLLS, J.
Plaintiff’s demand is for a moneyed judgment against Schaffhausen, coupled with one to have set aside as a fraudulent simulation a sale of land, with improvements thereon, in the town of Rayne, made by Schaffhausen to Philip Schenkel on the 26th of March, 1901, by act before A. C. Lormand, notary public.
The district court rendered judgment in favor of the plaintiff on the money demand against Schaffhausen, but rejected that seeking to have the sale to Schenkel set aside. He appealed from the latter portion of the judgment.
On the 5th of June, 1905, plaintiff’s attorney filed in this court an application praying the court to transfer this cause, together with the transcript therein, to the Court of Appeal of the Third circuit, parish of Acadia. The application is based upon an affidavit of counsel to the effect that, since the filing of the transcript and brief in the Supreme Court, he had discovered that it was without jurisdiction, the amount involved being less than $2,000; that the error occurred through inadvertence, and without the purpose of hindering or delaying the determination in said court; that the cause was brought to this court in error, and not for delay.
We do not understand appellee to controvert th^, facts stated or to make opposition to the transfer under Act No. 56 of 1904. We will accordingly grant the application and transfer the cause, hut it will have to be tried upon the original record now in the Acadia court. The transcript which has been filed in this court must remain here as part of its archives.
For the reasons herein assigned, it is hereby ordered that this cause be transferred to the Court of Appeal, Third circuit, for the parish of Acadia, to be therein proceeded with according to law; costs of this appeal to he borne by appellant.